Title: To George Washington from Israel Shreve, 8 January 1781
From: Shreve, Israel
To: Washington, George


                        
                            Pompton-Camp, 8th Jany 1781
                        
                        In consequence of General Wayne’s orders of the 2d instant, a battalion was formed of about 250 men of those
                            in the Brigade who were left clothed, and marched the day following to Morristown under the command of Lieut. Colonel
                            Barber. The clothing did not arrive till yesterday when I meant to have followed with the remainder of the troops but
                            reasons which I presume Your Excellency will deem sufficient have induced me to decline this step—My situation is
                            critical—I could not have marched more than a Captain’s command exclusive of the necessary guards and detachments—and I
                            am Sorry to inform Your Excellency that the soldiers present appear to be exceedingly mortified and disgusted on account
                            of the unspeakably bad quality and scanty supply of clothes—add to these the reasons assigned in a letter of Colonel
                            Barber’s which for Your Excellency’s satisfaction I take the liberty to enclose. Upon the whole I think it most eligible
                            to continue the different commands and detachments and remain in my present situation, prepared to act as exigencies may
                            require.
                        Of seventy four Jersey men in the regiment late Colonel Spencer only thirty one have joined the Brigade,
                            several of whom were without arms. The arms of those who had any were in the worst condition and most of them unfit for
                            service—The men are good. Enclosed is a return of the whole in which the absent are accounted for. The surplus clothing
                            of the regiment is at Stoney-Point—I could wish that such articles as were drawn for the men of the Jersey Brigade who
                            are not present might be ordered to this place.
                        I shall immediately set out for Chatham to learn more particularly the situation of affairs in that quarter
                            and finally settle the arrangement of the Brigade with Colonel Dayton who is at that place.
                        The Command for Wyoming marches to day. I have the honor to be Your Exellency’s Most Obdt servt 
                        
                            I. Shreve Col. Comdt 

                        
                     Enclosure
                                                
                            
                                Dr Sir
                                Morristown Jany 6th 1781.
                            
                            I received yours inclosing General Wayne’s to you, yesterday morning. It was undoubtedly bad policy to
                                send the Jersey troops from their encampment, unless with an evident design against the enemy. The cause of the
                                Pennsylvanians is, I fear too much considered as a just and common cause. The situation of the battalion I have the
                                command of is delicate, and I have the greatest reason to be apprehensive of consequences. Some men of the 1st
                                regiment have been trying to foment an insurrection they as yet have been altogether unsuccessful in the 2d and 3d.
                                The other officers and myself were up almost all last night expecting an attempt, but I now enjoy the happiness to
                                think that the party was small originally and could procure very few adherents. In order to create a diversion from
                                this unhappy affair, I have been advised and indeed it was my own opinion, to march the battalion to
                                Chatham. Their attention will more likely be fixed on the enemy. I march to
                                day and will quarter there this night. I think you had best avoid Morristown unless you are bound by orders. Nothing
                                from Gen: Wayne on the insurgents. I am, Sir, yours &c.
                            
                                F. Barber Lieut. Colo.
                            
                            
                                Since closing my letter I am informed that the Pennsylvanians are stopped &
                                    are to come to terms.
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    c.8 January 1781
                                
                            
                            A List of the men of Col. Spencer’s Regiment belonging to the Jersey Line, and where they Are,
                            
                                
                                     No. 
                                    Names
                                     
                                    Where
                                     
                                    
                                     
                                    
                                     
                                    
                                
                                
                                    
                                    Serjt Elisha Stout
                                    
                                    Join’d the Jersey Brigade
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    do Mapps
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    do Barnet Moony
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    do Josiah Hunt
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Corpl Johnston
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Dm. Joseph Squire
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Saml Morgan
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    John Donaldson
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    James Donaldson
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Norris Clark
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Thos Price
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Danl Britton
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Geo. Mount
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    George Davis
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Hugh McConnel
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Gilbert Grohclass
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Henry Snyder
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Joseph Crawfoot
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Mathew Peirson
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    James Holladay
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    John White
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Daniel Lewis
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Henry Blarecom
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Abm Cole
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    John Quick
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Andw Patterson
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Saml Newey
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    David Young
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    John Weatherhawk
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Elijah Tice
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    31
                                    
                                        Peter Stephens
                                    
                                    Do
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Benjn Applegate
                                    
                                    Waiter on
                                    
                                    Lt Tallman, 
                                    
                                    Stony Point
                                    
                                    
                                
                                
                                    
                                    Andrew Johnston
                                    
                                    Do
                                    
                                    Lt Micker
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    Lewis Johnston
                                    
                                    Do
                                    
                                    Cl. Weatherby
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    
                                        Benoni Peis
                                    
                                    Do
                                    
                                    Col. Spencer,
                                    
                                    Mendham
                                    
                                    
                                
                                
                                    
                                    Lewis Millsom
                                    
                                    Do
                                    
                                    Do
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    John Bolton
                                    
                                    Do
                                    
                                    Major Burrowes
                                    
                                    Monmouth
                                    
                                    
                                
                                
                                    
                                    Mathew Smith
                                    
                                    Do
                                    
                                    Do
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    John Leighton
                                    
                                    Do
                                    
                                    Lt Stagg A.A.G. 
                                    
                                    New Windsor
                                    
                                    
                                
                                
                                    
                                    Barnardes Gorden
                                    
                                    Do
                                    
                                    Major Barber
                                    
                                    Wallkill
                                    
                                    
                                
                                
                                    
                                    Saml Pierson
                                    
                                    Do
                                    
                                    Lt Pemberton
                                    
                                    Mendham
                                    
                                    
                                
                                
                                    
                                    Anthony Parsile
                                    
                                    Do
                                    
                                    Doctr Dawsey
                                    
                                    Stony Point
                                    
                                    
                                
                                
                                    12 
                                    
                                        Aaron Stiles
                                    
                                    
                                    Do
                                    
                                    Captn Sandford
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    Joseph McPherson
                                    
                                    On Commd at Fish Kill after Cattle
                                    
                                    
                                
                                
                                    
                                    Phillip Cockran
                                    
                                    Sapper & Minor
                                    
                                    West Point
                                    
                                    
                                
                                
                                    
                                    John Devins
                                    
                                    On Comd at Fish Kill after Cattle
                                    
                                    
                                
                                
                                    
                                    Serjt Johnston
                                    
                                    Butcher at the Continental Village
                                    
                                    
                                
                                
                                    
                                    Corpl Albert Vookes
                                    
                                    Shoemaking at Stoney Point
                                    
                                    
                                
                                
                                    
                                    Isaac Loopes
                                    
                                    Left at Stoney Point
                                    
                                    
                                
                                
                                    7
                                    Wm Gorden
                                    
                                    
                                    Tayloring at Stoney Point
                                    
                                    
                                
                                
                                    
                                    Hendrick Johnston
                                    
                                    
                                    Sick Absent. 
                                    Pensa. Hutts
                                    
                                    
                                
                                
                                    
                                    John Fisher
                                    
                                    
                                    
                                    Do
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    Amos Day
                                    
                                    
                                    
                                    Do
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    Henry Williams
                                    
                                    
                                    
                                    Do
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    Benjn Wood
                                    
                                    
                                    
                                    Do
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    James Thompson
                                    
                                    
                                    
                                    Do
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    Henry Swiney
                                    
                                    
                                    
                                    Do
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    Joseph Hedges
                                    
                                    
                                    
                                    Do
                                    
                                    Morris Town
                                    
                                    
                                
                                
                                    
                                    Seth Jewell
                                    
                                    
                                    
                                    Do
                                    
                                    Newark Mountains
                                
                                
                                    
                                    David Pierson
                                    
                                    
                                    
                                    Do
                                    
                                    Elizh Town
                                    
                                    
                                
                                
                                    11
                                    
                                        John Tyson
                                    
                                    
                                    
                                    
                                    Do
                                    
                                    Do Since 1777
                                    
                                    
                                
                                
                                    
                                    Pierson Green
                                    
                                    On Forlough expired some time
                                    
                                    
                                
                                
                                    
                                    Aaron Brink
                                    
                                    Do
                                    
                                    Wounded, at home in Sussex
                                    
                                    
                                
                                
                                    
                                    Cornelius Ball
                                    
                                    Do
                                    
                                    Lyons Farms, expired four Months
                                    
                                    
                                
                                
                                    
                                    Phillip Moss
                                    
                                    On Forlough at Warrack a Long time
                                    
                                    
                                
                                
                                    
                                    Isaac Bristed
                                    
                                    Do
                                    
                                    Wounded, at his home Sussex
                                    
                                    
                                
                                
                                    
                                    Henry Dow
                                    
                                    Do
                                    
                                    Do
                                    
                                    Do since Monmouth Battle
                                
                                
                                    7
                                    
                                        Samuel Deckey
                                    
                                    
                                    Do
                                    
                                    Do
                                    
                                    Do lost his Arm Germantown Battle
                                
                                
                                    
                                    Corpl Jno. Lane
                                    
                                    Not Accounted for
                                    
                                    
                                    
                                    
                                
                                
                                    2
                                    
                                        Jno. Goldsworthy
                                    
                                    in Monmouth Goal
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Micheal Meeker
                                    
                                    Deserted on his way hither from Stoney Point
                                    
                                    
                                
                                
                                
                                    2
                                    David Scudder
                                    
                                    Do
                                    
                                    Do
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    
                                        
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Serjts
                                    
                                    Corpls
                                    
                                    Dm
                                    
                                    Privts
                                
                                
                                    
                                    Joind Jersey Brigade
                                    
                                    4
                                    
                                    1
                                    
                                    1
                                    
                                    25
                                
                                
                                    
                                    Waiters, Absent
                                    
                                    "
                                    
                                    "
                                    
                                    "
                                    
                                    12
                                
                                
                                    
                                    On Commd. Military & Extra
                                    
                                    1
                                    
                                    1
                                    
                                    "
                                    
                                    5
                                
                                
                                    
                                    Sick absent
                                    
                                    "
                                    
                                    "
                                    
                                    "
                                    
                                    11
                                
                                
                                    
                                    on Forlough
                                    
                                    " 
                                    
                                    " 
                                    
                                    "
                                    
                                    7
                                
                                
                                    
                                    Not Accounted for & in Goal
                                    
                                    " 
                                    
                                    1
                                    
                                    "
                                    
                                    1
                                
                                
                                    
                                    Deserted since they left Stoney Point
                                    
                                    “
                                    
                                    
                                        "
                                    
                                    
                                    
                                        "
                                    
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                     Total
                                    
                                    5
                                    
                                    3
                                    
                                    1
                                    
                                    63
                                
                            
                            
                                Israel Shreve Col. Comdt 
                            
                        
                        
                    